Citation Nr: 0822151	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-14 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1966 to July 1974.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Winston-Salem, 
North Carolina which denied the veteran's claim for 
entitlement to service connection for PTSD.

In his August 2006 substantive appeal, the veteran requested 
a Board hearing.  Such hearing not being scheduled, this case 
was remanded in December 2007.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at Winston-Salem in March 2008.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD). Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007). 
See Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2005), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD in September 2005.  While the 
veteran provided some information to the RO regarding his 
claimed stressors, the RO did not attempted to verify them 
because the it was determined that the information provided 
by the veteran was too general to submit to the U. S. Army 
and Joint Services Record Research Center (JSRRC), formerly 
the U. S.  Armed Services Center for Unit Records Research 
(CURR) for verification.  However, the Board finds that the 
veteran provided claimed stressors during his March 2008 
hearing that are specific enough that they may be submitted 
to JSRRC for verification.

Specifically, the veteran reported that he arrived in Vietnam 
with the 90th Replacement Center on January 20, 1967, and 
that the following day a mortar attack occurred, which he has 
identified as a stressor.  The veteran also reports that 
between February 1967 and March 1967, June 1967 and July 
1967, and June and July 1968, he was stationed at Bearcat 
with the Headquarters Company A-9th Infantry Division.  He 
asserts that he was present at Bearcat during the above-
referenced time frames when mortar attacks occurred.  The 
Board notes that personnel records associated with the claims 
file reflect that he was a member of Headquarters Company and 
Company A of the 709th Maintenance Battalion of the 9th 
Infantry Division during these specified periods.

While the veteran appears to be asserting that the mortar 
attacks served as in-service stressors, he has not indicated 
that he directly engaged in combat.  However, the Court has 
held that corroboration of every detail of a claimed 
stressor, including the veteran's personal participation, is 
not required; rather, a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Based on the veteran's 
testimony, the Board believes that an attempt must be made to 
request to JSRRC to locate corroborative evidence of the 
veteran's claim that he was present at the time that the 
mortar attacks occurred.

Accordingly, the case is REMANDED for the following action:

1.  Allow the veteran to provide any 
additional details as to the reported in- 
service stressful incidents, such as 
dates, places, unit of assignment at the 
time of the events, description of events, 
and if appropriate, names and any other 
identifying information concerning any of 
the individuals involved in the events.  
The veteran is to be informed that this 
information is vitally necessary to obtain 
support of evidence of the stressful event 
or events and that failure to respond or 
provide an incomplete response may result 
in denial of the claim.

2.  Review the veteran's claims file and 
prepare a summary of all his claimed 
stressors, including each of the mortar 
attacks discussed above.  The summary and 
all associated documents, to include the 
veteran's service personnel records and 
stressor statements, should be sent to the 
JSRRC, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  JSRRC 
should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressor s 
including, but not limited to, morning 
reports, lessons learned, or other 
documentation relevant to the veteran's 
unit in Vietnam for the time periods 
specified.

3.  If and only if the veteran's stressors 
have been corroborated, schedule the 
veteran for an examination to determine 
the diagnoses of all psychiatric disorders 
that are present.  Furnish the examiner 
with a complete and accurate account of 
the stressor or stressors that it has 
determined are established by the record, 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether in-
service stressors caused the current 
psychiatric symptoms and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM- IV.  If the 
veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The claims file, 
including a copy of this REMAND, should be 
made available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of the 
claims file was made.

4.  The AMC is free to undertake any 
additional development deemed necessary.  
Once such development is completed, the 
AMC should readjudicate the claim for 
entitlement to service connection for 
PTSD.  If the benefit remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

